CARR, Judge.
The accused was convicted in the court below of manufacturing whiskey and possessing a still.
The appeal is here on the record proper without a transcription of the evidence. No reversible error appears, but it is necessary for us to remand the cause for proper sentence. The court sentenced the accused to the penitentiary for a period of one year. This is unauthorized. Green v. State, 31 Ala.App. 406, 18 So.2d 101.
The judgment below is ordered affirmed, and the cause is remanded for proper sentence.
Affirmed. Remanded for proper sentence.